Citation Nr: 0002070	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back and leg 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).



FINDINGS OF FACT

1.  The veteran's scoliosis preexisted service.

2.  The record contains medical evidence that the scoliosis 
increased in severity during active service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back and leg disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a back and leg disorder because it preexisted service and 
was aggravated therein.  He asserts that a finding of 
aggravation is warranted on the basis that he had moderate 
scoliosis when he entered service and marked scoliosis when 
he was discharged from service.  

The initial question before the Board is whether the 
veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  To establish a well-grounded claim 
for service connection, the veteran must submit: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  38 U.S.C.A. §§ 1110, 1111.  According 
to 38 C.F.R. § 3.304(b) (1999), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 
7 Vet.App. 238, 245-47 (1994) (holding that a disorder was 
not "noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence demonstrating 
that the injury or disease existed prior to service rebuts 
the presumption of soundness.  38 U.S.C.A. § 1111.

The U. S. Army evaluated the veteran in December 1951, six 
months prior to induction, and in June 1952, the day before 
induction.  During the first evaluation, the examining 
physician noted no spine or leg abnormalities.  During the 
second evaluation, the examining physician noted that the 
veteran had moderate scoliosis and lordosis.  Based on this 
finding, the veteran is not presumed to have been in sound 
condition with regard to his back when he entered service. 

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153.  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

During a separation examination in May 1954, the examining 
physician noted that the veteran had marked scoliosis of the 
lumbar spine.  This finding clearly reflects that the 
veteran's scoliosis increased in severity from moderate to 
marked during active service.  Inasmuch as the record does 
not contain a medical opinion that the increase was due to 
the natural progression of the scoliosis, the veteran's 
scoliosis must, at this point, be presumed to have been 
aggravated during service.  However, as noted above, the 
presumption of aggravation may be rebutted.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993)  

The Board also notes that the medical evidence of record 
discloses that the veteran currently has multiple disorders 
involving his back and legs, most of which have not been 
linked by a medical professional to the veteran's period of 
active service.  However, as this evidence establishes that 
at least one of these disorders preexisted service and was 
aggravated therein, the Board finds the veteran's claim for 
service connection for a back and leg disorder well grounded.  
For the reasons explained below, it also finds that 
additional development is necessary to decide the merits of 
the claim.


ORDER

Evidence of a well-grounded claim for service connection for 
a back and leg disorder having been submitted, the appeal is 
granted to this extent only and subject to the development 
requested below. 



REMAND

Post-service medical records from Steven M. Lau, M.D., Garret 
Van Brocklin, P.T., Richard C. Sposato, M.D., D. Gloor, M.D., 
Gary L. Pattee, M.D., Peter E. Howe, M.D., Gage County Family 
Medical Clinic, P.C., and Bryan Memorial Hospital reflect 
that the veteran has been treated for multiple complaints of 
the back and legs since 1985.  Physicians have attributed 
these complaints to a variety of disorders including 
diabetes, diabetic polyneuropathy, Grave's disease, 
degenerative arthritis, degenerative disc changes, possible 
stenosis, scoliosis, spondylolysis, spondylolisthesis, and 
lower extremity claudication syndrome.  However, no physician 
has definitively linked any of these disorders to the 
veteran's period of active service.  In August 1997, Dr. 
Sposato noted that the veteran's in-service scoliosis may be 
an important contributing factor in any spinal stenosis 
found, but is not part of the picture if the veteran's 
claudication is due to diabetes.   

As the record stands, the Board is unable to determine 
whether the veteran's back and leg disorders are related 
either to the in-service aggravation of his scoliosis or 
otherwise to his period of active service.  A comprehensive 
medical opinion is thus needed.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should afford the veteran an 
examination with an appropriate physician 
for the purpose of ascertaining the 
nature and etiology any back and leg 
disorders present, and to obtain an 
opinion as to whether the veteran 
preexisting scoliosis chronically 
worsened during service or whether any 
increase in severity was the natural 
progress of the disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Following the 
examination and a review of all pertinent 
medical records associated with the 
claims file, the examiner is requested to 
offer an opinion as to whether the 
scoliosis that was present upon the 
veteran's entry into service chronically 
worsened during service or whether any 
increase in severity during service 
represented the natural progress of the 
disorder.  In this regard, the examiner 
is request to comment on the notations in 
service medical records that the 
veteran's scoliosis was "moderate" upon 
entering service and "marked" upon 
separation from service and indicate 
whether these findings represented an 
increase in severity of the disorder.  
Lastly, if the opinion is that the 
preexisting scoliosis increased in 
severity during service, the examiner is 
requested to specify which currently 
diagnosed disorders are causally or 
etiologically related to the scoliosis.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



